DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 01/18/2021.
	
Status of Rejections
All previous 35 USC 103 rejections are withdrawn in view of applicant’s amendments. 
New grounds of rejection are necessitated by applicant’s amendments.  

Claim(s) 1-7 and 15-25 are pending and under consideration for this Office Action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-5, 7, 15-19, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bulan (US 2006/0263232 A1) in view of Chen (US 2013/0228470 A1), Park et al (US 20130216934), Bulan et al (US 20130078536, referred to as 536), Schulze et al (US 5,873,988), and Auer et al (“Synthesis of methylamines from CO2, H2, and NH3 over Cu–Mg–Al mixed oxides”, Journal of Molecular Catalysis A: Chemical, 141, 1999, pages 193–203).

Claim 1: Bulan teaches a gas diffusion electrode comprising a conductive carrier (see e.g. [0021] of Bulan), a first layer of catalyst particles and a binder (see e.g. [0025] of Bulan), a second layer of catalyst particles and a binder (multilayer layer electrode, see e.g. [0025] of Bulan), the second layer present atop the carrier and the first layer atop the second layer (multilayer layer electrode, see e.g. [0025] of Bulan), wherein the content of binder in the first layer is less than the binder in the second layer (the higher binder content layer is between the carrier and outermost layer, see e.g. [0025] of Bulan), wherein the second layer comprises 10-50% by weight of binder and the first layer comprises less than 10-50% by weight of binder (one layer can have 10-50% by weight of binder and the other layer has less, see e.g. [0025] of Bulan) which overlaps with the claimed ranges of 3-30% by weight of binder for the second layer and 0-10% by weight of binder for the first layer. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”. 

Bulan does not explicitly teach that the catalysts in the first and second layer are copper. Bulan teaches that the gas diffusion electrode is used for electrolytic processes and that the catalyst can contain silver (see e.g. [0017] of Bulan). Chen teaches a gas 

Bulan does not explicitly teach that the first layer has a first set of hydrophilic and a second set of hydrophobic pores and that the second layer has a first set of hydrophilic and a second set of hydrophobic pores. However, Bulan teaches tuning the hydrophobic and hydrophilic properties of each layer to create a gradient (see e.g. [0025] of Bulan). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Bulan by adjusting the hydrophobicity and hydrophilicity of each layer to get the desired gradient. 

Furthermore, Park teaches an electrode containing copper particles (catalyst A and B can be copper, see e.g. [0017] and [0021] of Park) that contains a set of hydrophobic 

Bulan does not explicitly teach that the carrier contains copper. Bulan teaches that carrier can be a mesh-like carrier (see e.g. [0021] of Bulan). Chen teaches a gas diffusion electrode for reducing carbon gas (see e.g. abstract of Chen) which uses a copper mesh as a support for the catalyst (see e.g. [0051] of Chen). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Bulan to use the copper mesh taught in Chen because Chen teaches that copper mesh is a suitable support material for gas diffusion materials for electrolytic processes. MPEP § 2144.07 states “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”.



Bulan does not explicitly teach that the first layer comprises at least one copper-rich intermetallic phase selected from the group consisting of Cu-Al, Cu-Y, Cu-Hf, CuCe, Cu-Mg, Cu-Y-Al, Cu-Hf-Al, Cu- Zr-Al, Cu-Al-Mg, Cu-Al-Ce with copper contents > 60 at %. Bulan in view of Chen teaches a gas diffusion electrode for reducing carbon gas (see e.g. abstract of Chen). Auer teaches that Cu-Al based catalysts can synthesize methanol from carbon dioxide with 63 at% copper (see e.g. abstract of Auer). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Bulan in view of Chen to use the Cu-Al catalyst of Auer to convert carbon dioxide into methanol. MPEP § 2144.07 states ‘The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 

Claim 2: Bulan in view of Chen, Park, 536, Schulze, and Auer teaches that the first layer does not comprise charcoal-based and/or carbon black-based fillers (Bulan does not teach adding either of these). 

Claim 3: Bulan in view of Chen, Park, 536, Schulze, and Auer teaches that the first layer does not comprise surface-active substances (Bulan does not teach adding surface-active substances).

Claim 4: Bulan in view of Chen, Park, 536, Schulze, and Auer teaches that the first layer comprises at least 50-100 at% of copper (based on less than 10-50% binder of layer one, see e.g. [0025] of Bulan). 

Claim 5: Bulan in view of Chen, Park, 536, Schulze, and Auer teaches that the copper-containing carrier is a copper mesh (see e.g. [0051] of Chen).

Claim 7: Bulan in view of Chen, Park, 536, Schulze, and Auer does not explicitly teach that the second layer partly penetrates the first layer. However, Bulan teaches that the layers are pressed into each other wherein the powder and binder are sprinkled onto a layer and rolled (see e.g. [0022]-[0025] of Bulan). It would have been obvious to a 

Claim 15: Bulan in view of Chen, Park, 536, Schulze, and Auer teaches an electrolysis cell (see e.g. [0030] of Bulan) comprising a gas diffusion electrode as claimed in claim 1 (see rejection of claim 1 above). 

Claim 16: Bulan in view of Chen, Park, 536, Schulze, and Auer teaches that the second layer comprises 10-50% by weight of binder and the first layer comprises less than 10-50% by weight of binder (one layer can have 10-50% by weight of binder and the other layer has less, see e.g. [0025] of Bulan), which overlaps with the claimed range of 10-30% by weight binder for the second layer and 0.1-10% by weight binder for the first layer. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.

Claim 17: Bulan in view of Chen, Park, 536, Schulze, and Auer teaches that the second layer comprises 10-50% by weight of binder and the first layer comprises less than 10-50% by weight of binder (one layer can have 10-50% by weight of binder and the other layer has less, see e.g. [0025] of Bulan), which overlaps with the claimed range of 10-20% by weight binder for the second layer and 1-10% by weight binder for the first layer. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie 

Claim 18: Bulan in view of Chen, Park, 536, Schulze, and Auer teaches that the first layer comprises less than 10-50% by weight of binder (one layer can have 10-50% by weight of binder and the other layer has less, see e.g. [0025] of Bulan), which overlaps with the claimed range 1-7% by weight binder for the first layer. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.

Claim 19: Bulan in view of Chen, Park, 536, Schulze, and Auer teaches that the first layer comprises less than 10-50% by weight of binder (one layer can have 10-50% by weight of binder and the other layer has less, see e.g. [0025] of Bulan), which overlaps with the claimed range 3-7% by weight binder for the first layer. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.

Claim 24: Bulan in view of Chen, Park, 536, Schulze, and Auer teaches that the first layer comprises at least 50-100 at% of copper (based on less than 10-50% binder of layer one, see e.g. [0025] of Bulan). 

Claim 25: Bulan in view of Chen, Park, 536, Schulze, and Auer teaches that the first layer comprises at least 50-100 at% of copper (based on less than 10-50% binder of layer one, see e.g. [0025] of Bulan), which overlaps with the claimed ranged of at least 60 at % of copper, based on the layer. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bulan in view of Chen, Park, 536, Schulze, and Auer as applied to claim 1 above, and in further view of Bogild Hansen (US 2013/0109767 A1).

Claim 6: Bulan in view of Chen, Park, 536, Schulze, and Auer does not explicitly teach that the first layer comprises at least one metal oxide having a lower reduction potential than the evolution of ethylene selected from the group consisting of ZrO2, Al2O3, CeO2, Ce2O3, ZnO2, and MgO. Bulan in view of Chen teaches a gas diffusion electrode for reducing carbon gas (see e.g. abstract of Chen). Hansen teaches a process for converting carbon dioxide gas using electrolysis (see e.g. abstract of Hansen) wherein the catalyst is a combination of Cu with CeO2 (see e.g. [0046] of Hansen). It would have 2 with the copper catalyst as taught in Hansen because Hansen teaches these are suitable and compatible co-catalysts for electrolytically converting carbon dioxide. 

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bulan in view of Chen, Park, 536, Schulze, and Auer as applied to claim 1 above, and in further view of Nitta et al (“Copper-zirconia catalysts for methanol synthesis from carbon dioxide: Effect of ZnO addition to Cu-ZrO2 catalysts”, Catalysis Letters, volume 26, pages 345–354, 1994). 

Claim 20: Bulan in view of Chen, Park, 536, Schulze, and Auer does not explicitly teach that the first layer comprises Cu-Zr with copper contents > 60 at %. Bulan in view of Chen teaches a gas diffusion electrode for reducing carbon gas (see e.g. abstract of Chen). Nitta teaches Cu-Zr based catalysts can synthesize methanol from carbon dioxide with 63 at% copper (for Cu:ZrO = 50:50, see e.g. abstract and Table 1 of Nitta). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Bulan in view of Chen to use the Cr-Zr catalyst of Nitta to convert carbon dioxide into methanol.

Claim(s) 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bulan in view of Chen, Park, 536, Schulze, and Auer as applied to claim 1 above, and in further view of Schwartz et al (“The Electrochemical Society Carbon Dioxide Reduction to Alcohols using Perovskite‐Type Electrocatalysts”, Journal of The Electrochemical Society, vol 140, no. 3, March 1993, pages 614-618).

Claim 21: Bulan in view of Chen, Park, 536, Schulze, and Auer does not explicitly teach that the first layer comprises one or more of copper-containing perovskites, defect perovskites, and perovskite-related compounds. Bulan in view of Chen teaches a gas diffusion electrode for reducing carbon gas (see e.g. abstract of Chen). Schwartz teaches that A1.8A’0.2CuO4 perovskite catalysts (A = La, Pr, and Gd; A' = Sr and Th) can reduce CO2 under ambient conditions to methanol, ethanol, and n-propanol when incorporated in a gas diffusion electrode with efficiencies of up to 40% (see e.g. abstract of Schwartz). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Bulan in view of Chen to use the copper perovskite catalyst taught in Schwartz because Schwartz teaches this catalyst can reduce CO2 under ambient conditions to methanol, ethanol, and n-propanol with efficiencies of up to 40%.

Claim 23: Bulan in view of Chen, Park, 536, Schulze, and Auer does not explicitly teach that the first layer comprises a compound selected from the group consisting of CaCu3Ti4O12, La1.85Sr0.15CuO3.930C10.053, and (La,Sr)2CuO4. Bulan in view of Chen teaches a gas diffusion electrode for reducing carbon gas (see e.g. abstract of Chen). Schwartz teaches that A1.8A’0.2CuO4 perovskite catalysts (A = La, Pr, and Gd; A' = Sr and Th) can reduce CO2 under ambient conditions to methanol, ethanol, and n-propanol when incorporated in a gas diffusion electrode with efficiencies of up to 40% (see e.g. 2 under ambient conditions to methanol, ethanol, and n-propanol with efficiencies of up to 40%. 1.8 and 0.2 are considered substantially similar to 1.85 and 0.15. MPEP § 2144.05 I states “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)”. 

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bulan in view of Chen, Park, 536, Schulze, and Auer as applied to claim 1 above, and in further view of Gao et al (“CO2 Hydrogenation to Methanol on a YBa2Cu3O7 Catalyst”,  Journal of Catalysis, Vol 189, Issue 1, 1 January 2000, Pages 1-15).

Claim 22: Bulan in view of Chen, Park, 536, Schulze, and Auer does not explicitly teach that the first layer comprises YBa2Cu3O7-δ where 0 ≤ δ ≤ 1. Bulan in view of Chen teaches a gas diffusion electrode for reducing carbon gas (see e.g. abstract of Chen). Gao teaches YBa2Cu3O7 can synthesize methanol from CO2. It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Bulan in view of Chen to use the YBa2Cu3O7 taught in Gao because YBa2Cu3O7 can synthesize methanol from CO2.

Response to Arguments
Applicant’s arguments filed on 01/18/2021 with respect to the rejection(s) of the claim(s) under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bulan in view of Chen, Park, 536, Schulze, and Auer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961.  The examiner can normally be reached on 7:30 AM - 4:00 PM. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795